DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Consideration Pilot 2.0 (AFCP 2.0)
The action is responsive to a request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on April 25, 2022.  Claims 1 and 20 were amended.  Claims 16 and 18 remain cancelled.  Thus, claims 1-15, 17, and 19-22 are pending.

Allowable Subject Matter
Claims 1-15, 17, and 19-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 20, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, assigning a relevance value to each identified neuron used to make an image classification decision for each image data item of a subset of data items, identifying for each image data item of the subset, using the relevance value, each neuron with a high relevance value, determining an occurrence frequency of each neuron with a high relevance value, determining, for the image classification decision made by the image classification neural network, a dependency graph showing dependencies between neurons in adjacent layers of the image classification neural network using the determined occurrence frequencies, and generating a graphical user interface using the dependency graph to visualize a magnitude of the relevance value for each neuron with a high relevance value as applied to a plurality of images, the graphical user interface configured to enable evaluation of the performance of the image classification neural network.  Therefore, claim 1, as well as claim 20, and dependent claims 2-15, 17, 19, and 21-22, are allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2005/0090937 A1, to Sikka et al., is directed to an artificial intelligence design application which exposes various tools to a user for generating, analyzing, evaluating, and describing neural networks.
U.S. Patent 10,157,045 B2, to Venkataramani et al., discloses an artificial intelligence (AI) design application which exposes various tools to a user for generating, analyzing, evaluating, and describing neural networks.
U.S. Patent Publication 2019/0146482 A1, to Cella et al., discloses an RBF neural network which include an input layer, a hidden layer, and a summation layer.  In the input layer, one neuron appears in the input layer for each predictor variable.  In the case of categorical variables, N-1 neurons are used, where N is the number of categories.  The input neurons may, in embodiments, standardize the value ranges by subtracting the median and dividing by the interquartile range.
In the After Final Consideration Pilot 2.0 (AFCP 2.0) program, filed on April 25, 2022, was amended to recite “generating a graphical user interface using the dependency graph to visualize a magnitude of the relevance value for each neuron with a high relevance value as applied to a plurality of images, the graphical user interface configured to enable evaluation of the performance of the image classification neural network.”  Claim 20 was amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the set forth instant claims, independent claim 1, as well as claim 20, and dependent claims 2-15, 17, 19, and 21-22 are integrated into a practical application, evaluating the performance of an image classification neural network, and are not directed to an abstract idea, and are patent eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864